Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 1/29/2020.    
Claims 1-20 have been rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit configured to” and “carrier selection unit configured to” in claims 8-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see paragraphs 191-192, 216-218, and 223-224 in the pre-grant publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US 2020/0169986) in view of Li (US 2019/0313405).

Regarding Claim 1, Lee teaches a carrier selection method comprising: 
obtaining channel busy ratios (CBRs) of a plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph); and 
selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach the below limitations:
(selecting,) when a value of a resource reselection counter C_resel is equal to 0, (a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers);
However Li teaches the below limitation:
(selecting,) when a value of a resource reselection counter C_resel is equal to 0, (a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers) (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by adding reselecting when the reselection counter is 0 as taught by Li.    Because Lee and Li teach resource reselection, and specifically Li teaches reselecting when the reselection counter is 0 for the benefit of the analogous art of a pre 5G communication system for supporting higher data rates (Li, abstract).

Regarding Claim 3, Lee and Li further teach wherein the plurality of candidate carriers are configured with a same C_resel, and wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph): 
when a value of the same C_resel is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 4, Lee and Li further teach wherein selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises selecting a carrier having a smallest CBR as a to-be-used carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Lee, paragraph 170, if the UE cannot find a carrier of which CBR value is below threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold, support in provisional 62/536,977, page 43 last paragraph).

Regarding Claim 5 Lee and Li further teach wherein the method is performed by a terminal device, and wherein obtaining CBRs of the plurality of candidate carriers comprises (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph): 
measuring, by the terminal device, the CBRs of the plurality of candidate carriers,  to obtain the CBRs of the plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 6, Lee and Li further teach wherein the method is performed by a network device, and wherein obtaining CBRs of the plurality of candidate carriers comprises receiving, by the network device, the CBRs of the plurality of candidate carriers that are reported by a terminal device (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 7, Lee and Li further teach wherein selecting a carrier from the plurality of candidate carriers is irrelevant to a probability resource keep ProbResourceKeep parameter (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph, ProbResourceKeep is not mentioned in the reselecting of the carriers based on CBR values, hence it is interpreted that ProbResourceKeep is irrelevant in regard to reselecting the resource).

Regarding Claim 8, Lee teaches a communications device comprising (Lee, Fig 9, UE 900, support in provisional 62/536,977, page 46, wireless device 50): 
an obtaining unit configured to obtain channel busy ratios (CBRs) of a plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph); and 
a carrier selection unit configured to select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers obtained by the obtaining unit (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach the below limitation:
(a carrier selection unit configured to,) when a value of a resource reselection counter C_resel is equal to 0, (select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers obtained by the obtaining unit).
However Li teaches the below limitation:
(a carrier selection unit configured to,) when a value of a resource reselection counter C_resel is equal to 0, (select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers obtained by the obtaining unit) (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by adding reselecting when the reselection counter is 0 as taught by Li.    Because Lee and Li teach resource reselection, and specifically Li teaches reselecting when the reselection counter is 0 for the benefit of the analogous art of a pre 5G communication system for supporting higher data rates (Li, abstract).

Regarding Claim 10, Lee and Li further teach wherein a same Cresel is configured for the plurality of candidate carriers, and wherein the carrier selection unit is further configured to (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph): 
when a value of the same C_resel is equal to 0, select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 11, Lee and Li further teach wherein the carrier selection unit is further configured to select a carrier having a smallest CBR as a to-be-used carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Lee, paragraph 170, if the UE cannot find a carrier of which CBR value is below threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold, support in provisional 62/536,977, page 43 last paragraph).

Regarding Claim 12, Lee and Li further teach wherein the communications  device is a terminal device, and the obtaining unit is further configured to measure the CBRs of the plurality of candidate carriers, to obtain the CBRs of the plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 13, Lee and Li further teach wherein the communications device is a network device, and the network device comprises a transceiver unit, wherein the obtaining unit is specifically configured to receive, by using the transceiver unit, the CBRs of the plurality of candidate carriers reported by a terminal device (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Regarding Claim 14, Lee and Li further teach wherein selecting a carrier from the plurality of candidate carriers is irrelevant to a probability resource keep ProbResourceKeep parameter (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph, ProbResourceKeep is not mentioned in the reselecting of the carriers based on CBR values, hence it is interpreted that ProbResourceKeep is irrelevant in regard to reselecting the resource).

Regarding Claim 15, Lee teaches one or more non-transitory computer-storage media storing instructions that, upon execution on a computer system, cause the computer system to perform operations including (Lee, Fig 9, memory 920 of UE 900, support in provisional 62/536,977, page 46, memory 52 of wireless device 50): 
obtaining channel busy ratios (CBRs) of a plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph); and 
selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach the below limitation:
(selecting,) when a value of a resource reselection counter C_resel is equal to 0, (a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers); 
However Li teaches the below limitation:
(selecting,) when a value of a resource reselection counter C_resel is equal to 0, (a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers) (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by adding reselecting when the reselection counter is 0 as taught by Li.    Because Lee and Li teach resource reselection, and specifically Li teaches reselecting when the reselection counter is 0 for the benefit of the analogous art of a pre 5G communication system for supporting higher data rates (Li, abstract).

Regarding Claim 17, Lee and Li further teach wherein the plurality of candidate carriers are configured with a same C_resel, and wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph): 
when a value of the same C_resel is equal to 0, selecting a carrier from the 6 plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, since Li references only one reselection counter, it is interpreted that the reselection counter is for all of the carriers, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 18, Lee and Li further teach wherein selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises selecting a carrier having a smallest CBR as a to-be- used carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Lee, paragraph 170, if the UE cannot find a carrier of which CBR value is below threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold, support in provisional 62/536,977, page 43 last paragraph).

Regarding Claim 19, Lee and Li further teach wherein the operations are performed by a terminal device, and the obtaining CBRs of the plurality of candidate carriers comprises (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph): 
measuring, by the terminal device, the CBRs of the plurality of candidate carriers, to obtain the CBRs of the plurality of candidate carriers (Lee, paragraph 169, the UE may know the CBR level of each carrier either by measuring CBR by a lower layer on the carrier or by receiving a CBR value from a cell, support in provisional 62/536,977, page 43, second from last paragraph).

Regarding Claim 20, Lee and Li further teach wherein the operations are performed by a network device, and wherein obtaining CBRs of the plurality of candidate carriers comprises receiving, by the network device, the CBRs of the 4 plurality of candidate carriers that are reported by a terminal device (Lee, paragraph 83, a UE in RRC_CONNECTED can be configured to report CBR measurement results, support in provisional 62/536,977, page 37, “agreement in RAN1#86bis”).

Claims 2, 9, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US 2020/0169986) and Li (US 2019/0313405), and further in view of Tyagi (US 2015/0289173).

Regarding Claim 2, Lee and Li further teach wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph): 
when a value of Cresel is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee does not explicitly teach wherein each of the plurality of candidate carriers is configured with a corresponding Cresel, and (wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises):
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers).
However Tyagi teaches wherein each of the plurality of candidate carriers is configured with a corresponding Cresel, and (wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106):
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Li by adding a reselection counter for each carrier as taught by Tyagi.    Because Lee, Li, and Tyagi teach resource reselection, and specifically Tyagi teaches a reselection counter for each carrier for the benefit of the analogous art of a method for performing cell reselection (Tyagi, abstract).

Regarding Claim 9, Lee and Li further teach wherein the carrier selection unit is further configured to: 
when a value of Cresel is equal to 0, select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee and Li do not explicitly teach wherein a corresponding Cresel is configured for each of the plurality of candidate carriers, and (wherein the carrier selection unit is further configured to): 
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers).
However Tyagi teaches wherein a corresponding Cresel is configured for each of the plurality of candidate carriers, and (wherein the carrier selection unit is further configured to) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106): 
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, select a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Li by adding a reselection counter for each carrier as taught by Tyagi.    Because Lee, Li, and Tyagi teach resource reselection, and specifically Tyagi teaches a reselection counter for each carrier for the benefit of the analogous art of a method for performing cell reselection (Tyagi, abstract).

Regarding Claim 16, Lee and Li further teach wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph):
when a value of Cresel is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers (Li, paragraph 103, when the resource re-selection counter counts to zero, resource re-selection is performed, Lee, paragraph 169, the UE may (randomly) select one or more carriers of which CBR value is below the threshold among the indicated carriers, support in provisional 62/536,977, page 43, second from last paragraph).
Lee and Li do not explicitly teach wherein each of the plurality of candidate carriers is configured with a corresponding Cresel, and (wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises):
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers).
However Tyagi teaches wherein each of the plurality of candidate carriers is configured with a corresponding Cresel, and (wherein selecting, when a value of C_resel is equal to 0, a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers comprises) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106):
(when a value of) any (Cresel) in a plurality of Cresel configured for the plurality of candidate carriers (is equal to 0, selecting a carrier from the plurality of candidate carriers according to the CBRs of the plurality of candidate carriers) (Tyagi, paragraph 50, the wireless communication device 102 may have multiple reselection timers 112 running corresponding to multiple monitored neighbor cells 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Li by adding a reselection counter for each carrier as taught by Tyagi.    Because Lee, Li, and Tyagi teach resource reselection, and specifically Tyagi teaches a reselection counter for each carrier for the benefit of the analogous art of a method for performing cell reselection (Tyagi, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lee (US 2018/0049084) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412     

/WALLI Z BUTT/Examiner, Art Unit 2412